Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
23, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00724-CV


     IN THE MATTER OF THE MARRIAGE OF LAYNETTE MARIE
              JEFFCOAT AND PAUL MARK GRACE




                    On Appeal from the 507th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-67981


                MEMORANDUM                        OPINION

      This is an appeal from a judgment signed July 14, 2017. On August 14, 2018,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.